Citation Nr: 0900476	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 2001 to July 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In July 2005, the veteran cancelled a Travel Board Hearing 
scheduled for that month.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2008).

The veteran's appeal was previously before the Board in 
November 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran does not have any current residuals of a left 
varicocele.

2.  Clear and unmistakable evidence shows that the veteran 
had a left varicocele prior to his enlistment into active 
service.

3.  Clear and unmistakable evidence shows that the veteran's 
preexisting left varicocele did not increase in severity 
during or as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for the post-operative 
residuals of a left varicocele are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran claims that he is entitled to service connection 
because a pre-existing left varicocele disorder was 
aggravated during his active military duty.  Specifically, 
the veteran contends that at the age of 15, prior to his 
enlistment in the military, he underwent surgery at Scotland 
Memorial Hospital in Laurinburg, North Carolina in to treat 
varicose veins in his left testicle.  He claims that after 
three months of recovery, he was able to participate in high 
school sports such as football and track without a problem.  
The veteran contends further that before he entered the 
military, he was given a full physical and the history of his 
prior surgery was disclosed, and he was found to be fit to 
enter onto active duty.  However, he claims that one month 
after starting boot camp, he began experiencing pain and 
swelling in the left testicle.  He claims he was diagnosed 
with epididymitis at that time and treated with antibiotics.  
The veteran contends that the pain in his testicle persisted 
throughout the remainder of boot camp and even got worse.  He 
contends that he continued to complain of pain in the left 
testicle throughout his military career and that he was 
prescribed pain medication such as Motrin and Percocet, 
placed on light duty status, and that he received physical 
therapy, all to no avail.  The veteran claims that while at 
his permanent duty station, the wing surgeon at the base 
hospital told him that he suffered from chronic pain on the 
left hip portion near the groin, and that he had multiple 
varicose veins in the left testicle and cysts on the right 
testicle near the epididymis.  He claims that he eventually 
had to leave the military due to the pain in his left 
testicle.  See September 2003 notice of disagreement.

Medical records from the Scotland Memorial Hospital show that 
in March 1998, at the age of 15, the veteran underwent 
bilateral laparoscopic varicocele ligation.

Service medical records show that at the time of his 
enlistment examination in September 2001, the veteran 
reported that he had undergone surgery at the age of 16 to 
"fix" his testicle.  However, he indicated that the surgery 
had taken care of his problem, that he could play football 
and run track afterwards, and that he did not have any 
problems at that time.  The examination report notes, on 
clinical evaluation, that the veteran had been operated on 
his left testis for undescended testis.  Service medical 
records show further that the veteran was followed for 
chronic left testicular pain from December 2001 until the 
time of his discharge; that treatment, including multiple 
pain medications had failed to control his pain; and that he 
had been placed on limited duty status.  The veteran was 
eventually recommended for administrative separation and 
discharged due to his condition.

Initially, the Board notes that besides the veteran's 
subjective complaints of pain, there is no evidence of any 
residuals of the veteran's pre-service left varicocele 
surgery.  On VA examination in May 2003, the veteran reported 
having to urinate approximately once every ten hours, none at 
night, no problem starting his urine, and no incontinence.  
He also reported that he was not impotent and that he had no 
sexual dysfunction.  On physical examination, the veteran 
reported sensitivity of the testicle, but there were no 
objective factors to report at that time.  The examiner noted 
that he had difficulty believing that the veteran had a 
varicocele based on his physical examination, and diagnosed 
the veteran with status post surgical removal of varicocele, 
based only on the veteran's reported history.  

Furthermore, the Board finds that the evidence of record 
shows that the veteran's left testicular disorder pre-existed 
service and there is no evidence that it was made worse as a 
result of service.  As noted above, 1998 medical records from 
Scotland Memorial Hospital show that the veteran had surgery 
to treat a left varicocele.  Service medical records show 
that at the time of his enlistment examination, the veteran 
reported that he had previously undergone surgery.  He also 
indicated that there were no residual issues related to the 
surgery at that time.  Service medical records also show that 
the veteran complained of pain in the groin area for most of 
his active duty service.  However, they do not show that the 
diagnosis for his left varicocele disorder changed in any 
way.  The veteran was diagnosed with epididymitis, chronic 
left testalgia, a chronic left groin strain and other 
disorders related to the right testicle, but despite his 
subjective complaints of pain, the specific diagnosis for the 
veteran's left varicocele did not change.  Furthermore, as 
noted above, there was no objective evidence of a disability 
related to the left varicocele surgery on examination in May 
2003.

The Board also notes that in a September 2008 statement, the 
veteran claims that his service medical records show that he 
was treated for epididymitis, that he filed his claim for 
varicocele, and that varicocele is a symptom of epididymitis.  
The medical evidence of record does show that the veteran was 
treated for epididymitis in service and after discharge, as 
recent as 2008.  However, The Board finds that although both 
may be characterized by severe scrotal pain, epididymitis and 
a varicocele are two separate and distinct disorders.  The 
veteran has not filed a claim for service connection for 
epididymitis.  The Board also notes that to the extent that 
the veteran is attempting to make a claim for service 
connection for epididymitis, secondary to his left varicocele 
disorder, he must first be granted service connection for the 
varicocele, and the Board finds that such a determination is 
not in order at this time.

For the reasons and bases discussed above, the Board finds 
that there is no probative evidence showing that the 
veteran's left testicular disorder underwent a permanent 
increase in severity as a result of his military service, and 
service connection is not in order in this case.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in December 2007, the veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the December 2007 letter.  The Board acknowledges 
that this was after the unfavorable rating decision that is 
the subject of this appeal, but concludes that the timing of 
the notice does not prejudice the veteran in this instance, 
as service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for the post-operative residuals of a left 
varicocele is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


